         Case 1:18-cv-12063-JPC-SN Document 57 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        10/14/20



MILTON SIMON,

                                            Plaintiff,
                                                                        18-CV-12063 (JPC)(SN)
                          -against-
                                                                                 ORDER

C.O. JOHN DOE, et al.,

                                            Defendants.

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

        A telephone conference is scheduled for Tuesday, October 20, 2020, at 11:00 a.m. to

discuss the status of this case. At that time, the parties shall call the Court’s dedicated conference

line at (877) 402-9757 and enter Access Code 7938632 #.

        IT IS HEREBY ORDERED that the Warden or other official in charge of the Sing Sing

Correctional Facility produce Milton Simon, Inmate No. 17-A-5211, on Tuesday, October 20,

2020, no later than 11:00 a.m., to a suitable location within the Sing Sing Correctional Facility

that is equipped with a telephone, for the purpose of participating by telephone in a conference

with the Court and defense counsel.

        If this time and date presents an inconvenience, the Warden or the Warden’s designee

should promptly inform Chambers by calling Courtroom Deputy Rachel Slusher at (212) 805-

0286.

        Defense counsel must: (1) send this Order to the Warden immediately; (2) contact the

Sing Sing Correctional Facility to arrange the call and determine the telephone number at which
        Case 1:18-cv-12063-JPC-SN Document 57 Filed 10/14/20 Page 2 of 2




the plaintiff will be reachable at the above time and date; and (3) telephone the Court with the

plaintiff on the line at the time and date of the conference.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.




DATED:         October 14, 2020
               New York, New York




                                                  2
